UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1784



JEAN MARC NKEN,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, U. S. Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-223-548)


Submitted:   February 21, 2007             Decided:   April 3, 2007


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Kathryn L.
Moore, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jean    Marc     Nken,     a    native    and   citizen   of     Cameroon,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)    dismissing          his    appeal   from   the   immigration

judge’s order denying his applications for asylum, withholding from

removal    and   withholding        under    the     Convention    Against    Torture

(“CAT”).    He also seeks review of the denial of his motion to

remand.    We deny the petition for review.

            The Immigration and Naturalization Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                        8 U.S.C.

§ 1158(a) (2000).      The INA defines a refugee as a person unwilling

or unable to return to his native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”     8 U.S.C. § 1101(a)(42)(A) (2000).                    An applicant can

establish refugee status based on past persecution in his native

country on account of a protected ground. 8 C.F.R. § 1208.13(b)(1)

(2006). Without regard to past persecution, an alien can establish

a   well-founded      fear     of    persecution       on    a   protected    ground.

Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).

            An     applicant     has       the    burden    of   demonstrating    his

eligibility for asylum.         8 C.F.R. § 1208.13(a) (2006); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                             A

determination regarding eligibility for asylum is affirmed if


                                           - 2 -
supported by substantial evidence on the record considered as a

whole.     INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                   This

court will reverse the Board “only if the evidence presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”             Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (internal quotation marks and citations

omitted).

            We     conclude that substantial evidence supports both the

immigration judge’s adverse credibility finding and its ultimate

findings    that    Nken   is    ineligible       for   asylum,   withholding   of

removal, and protection under the CAT.                  Accordingly, we will not

disturb the Board’s final order affirming the immigration judge’s

decision.

            We also conclude the Board did not abuse its discretion

denying Nken’s motion to file a brief out of time.                With respect to

the motion to remand, because Nken did not show that a visa was

immediately available to him and the Government opposed the motion,

we find the Board did not abuse its discretion denying the motion.

See 8 U.S.C. § 1255(a) (2000); Onyeme v. INS, 146 F.3d 227, 231

(4th Cir. 1998); Matter of Velarde-Pacheco, 23 I. & N. Dec. 253

(B.I.A. 2002).

            Accordingly,        we   deny   the    petition   for   review.     We

dispense with oral argument because the facts and legal contentions




                                       - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 4 -